eugene koprowski petitioner v commissioner of internal revenue respondent docket no filed date p and w filed a joint_return for r issued a notice_of_deficiency and p and w filed a petition asking this court to redetermine that deficiency they elected to have the case proceed under small_tax_case procedures pursuant to sec_7463 p signed the petition and all other filings p and w moved for summary_judgment r cross-moved for summary_judgment and p and w opposed on various grounds including p’s entitlement to innocent spouse relief from joint liability under sec_6015 at a calendar call before the court p spoke for himself and w the parties withdrew their cross-motions and submitted a stipulated decision document by which p and w conceded the deficiency in full the court entered decision accordingly in date while the deficiency_suit was pending p had filed a form_8857 request for innocent spouse relief for in date r denied the request for relief and p timely filed a petition challenging that denial r moved for summary_judgment on grounds of res_judicata arising from the entry of decision in the prior deficiency case held res_judicata bars the relitiga- tion of a liability determined in a small_tax_case under sec_7463 held further res_judicata precludes p’s attempted litigation of his sec_6015 claim for the year that was the subject of the prior deficiency case sec_6015 does not prevent the operation of res_judicata since p’s claim for relief was an issue in the prior case and he did participate meaningfully in the prior case eugene koprowski for himself michael t shelton for respondent verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila koprowski v commissioner opinion gustafson judge petitioner eugene koprowski seeks this court’s review pursuant to sec_6015 sec_1 of the denial by the internal_revenue_service irs of his request for relief from his liability for income_tax for for which he filed a joint_return with his wife the case is currently before the court on a motion for summary_judgment filed by respondent the irs under rule we will grant that motion and sustain the irs’s determination on grounds of res_judicata background the following facts are based on the petition our record in mr koprowski’s prior deficiency case of which we take notice pursuant to fed r evid and facts that the irs asserted and supported in its motion for summary_judgment that mr koprowski has not disputed income issues mr and mrs koprowski filed a joint federal_income_tax return for the year the irs thereafter took the position that mrs koprowski had received in that year from the estate of her late father taxable_distributions that were not reported on the koprowskis’ income_tax return in date the irs issued to the koprowskis jointly a notice of defi- ciency determining a tax_deficiency attributable to the inclu- sion of those distributions in their taxable_income deficiency case in date the koprowskis filed a petition in this court challenging the irs’s deficiency determination and asserting that the distributions at issue were non-taxable inheritance both mr and mrs koprowski signed the peti- tion on which they elected to have the case proceed under small_tax_case procedures pursuant to sec_7463 the defi- ciency case proceeded as docket no 1185-09s the koprowskis made three additional filings in docket no 1185-09s- a motion for summary_judgment a motion unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c as amended and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila united_states tax_court reports to strike and an objection to a motion for summary judg- ment filed by the irs combined with their cross-motion-all of which were signed by both mr and mrs koprowski in the objection and cross-motion filed date the koprowskis stated petitioner mr koprowski maintains an affirmative defense provided by an innocent spouse claim per the case law doctrine_of king v commis- sioner tc no petitioner mr koprowski as the irs’s evidence demonstrates did not receive any income as a beneficiary of a_trust or estate petitioner mr koprowski should be granted innocent spouse relief from the irs regarding its deficiency_notice on date after he received the evidence requested from the irs regarding the estate he immediately filed a request for innocent spouse relief with irs see exhibit b of the objections filing irs form_8857 request for innocent spouse relief emphasis omitted when the deficiency case was first called from the calendar for trial on date mrs koprowski said only good morning and mr koprowski spoke for the couple to schedule argument on the cross-motions for summary judg- ment later that day a volunteer lawyer entered an appear- ance on their behalf and when the case was recalled both parties withdrew their motions for summary_judgment two days later the koprowskis’ volunteer lawyer signed on the koprowskis’ behalf a stipulated decision document by which the court entered decision on date sustain- ing the irs’s deficiency determination we assume that there- after the tax was duly assessed against both the koprowskis as the joint_and_several_liability of each of them the koprowskis have not alleged in this case that there was any defect in those proceedings in docket no 1185-09s and they have not filed in docket no 1185-09s any motion to vacate or revise the decision in that case mr koprowski’s request for relief as is noted above while the deficiency case was pending mr koprowski submitted to the irs in date a form_8857 request for innocent spouse relief seeking to be relieved from liability for the tax attributable to the distribu- tions from his wife’s father’s estate mr koprowski asserts verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila koprowski v commissioner in his petition in the present case -and we assume true for purposes of the irs’s pending motion-that in conjunction with his request to the irs for innocent spouse relief he pre- sented to the irs evidence showing that he did not know and had no reason to know of the understatement at the time the return was signed in date the irs denied the relief he requested proceedings in the present case on date mr koprowski filed his petition com- mencing the instant case seeking review of the irs’s denial of his request for innocent spouse relief the petition indicates that he resides in illinois his petition seeks relief from joint liability on various grounds including that a ny taxes owed on the gift should be paid for by the wife’s father’s estate and irs erred by not following the internal_revenue_manual irm which details how to handle cases hinging on the timely good_faith filing of tax returns the irs filed its answer to the petition on date on date respondent moved for summary_judgment on grounds of res ie that mr koprowski’s suit is precluded by the decision entered against him in the deficiency case by order of date the court ordered mr koprowski to file a response and advised him judicata if mr koprowski disagrees with the facts set out in the irs’s motion then mr koprowski’s response should point out the specific facts in dis- pute the response should support mr koprowski’s version of the facts by attaching relevant documents and or by attaching one or more affidavits ie written statements that are signed and sworn before a notary or unsworn declarations that are made under penalty of perjury see u s c sec if mr koprowski disagrees with the irs’s argument as to the law then his response should also set out his position on the dis- puted legal issues mr koprowski’s attention is directed to tax_court rule available on the court’s website at www ustaxcourt gov which sets out the prin- ciples for filing opposing and resolving motions for summary_judgment in particular mr koprowski should note that rule d provides if the mr koprowski opposes the irs’s motion on the grounds that after months of litigation and numerous briefs and pleadings respondent irs suddenly raises the issue of res_judicata in its latest pleading a motion under rule a however a motion for summary_judgment is timely if raised no later than days before the first day of the court’s session at which the case is calendared for trial since this case is on a calendar set for date the irs’s motion was timely verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila united_states tax_court reports adverse_party ie mr koprowski does not so respond to a motion for summary_judgment then a decision if appropriate may be entered against such party -ie against mr koprowski mr koprowski’s attention is also directed to harbin v commissioner t c no date and haag v commissioner tcmemo_2011_87 date slip op pincite two recent decisions of this court that discuss res_judicata and sec_6015 mr koprowski filed his response on date his response did not discuss sec_6015 the court’s order of date observed- mr koprowski’s recent response does make factual assertions but it was not accompanied by any documents affidavits or unsworn statements under penalty of perjury the court will give him an opportunity to supplement his response with such materials -and ordered him to do so by date on that date mr koprowski did file a supplement to his response his supplement argued generally that res_judicata should not apply but it did not present any evidentiary materials and it did not discuss sec_6015 discussion i general legal principles a relief from joint liability sec_6013 provides that when married taxpayers file a joint_return the tax is computed on their aggregate income and their liability to pay the tax_shown_on_the_return or found to be owing is joint_and_several see also c f_r sec_1_6013-4 income_tax regs that is each spouse is liable for the entire joint tax_liability however sec_6015 provides several means for a taxpayer to seek relief from joint liability and if the irs determines not to grant such relief to a taxpayer sec_6015 gives this court jurisdic- tion to review that determination b small tax cases under sec_7463 sec_7463 provides that where a tax_court petition involves an amount not exceeding dollar_figure- at the option of the taxpayer concurred in by the tax_court pro- ceedings in the case shall be conducted under this section notwith- standing the provisions of sec_7453 such proceedings shall be con- verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila koprowski v commissioner ducted in accordance with such rules of evidence practice and procedure as the tax_court may prescribe the tax_court has implemented this provision in title xvii of its rules ie rules under rule b trials of small tax cases will be conducted as informally as possible consistent with orderly procedure and any evidence deemed by the court to have probative value shall be admissible sec_7463 provides as follows sec_7463 finality of decisions -a decision entered in any case in which the proceedings are conducted under this section shall not be reviewed in any other court and shall not be treated as a precedent for any other case by precluding any appeal of the decision in a small_tax_case sec_7463 deprives the electing petitioner of his oppor- tunity to appeal an adverse decision but it also protects him from the difficulty of defending any appeal by the irs of a decision favorable to him presumably mr and mrs koprowski weighed these considerations in deciding to elect small_tax_case status for their prior deficiency case c res_judicata and collateral_estoppel the irs’s motion now before us invokes only the doctrine_of res_judicata and not the related doctrine_of collateral_estoppel mr koprowski mentions both but in fact collateral_estoppel is not implicated here however we nonetheless include collateral_estoppel in our discussion because the doc- trines have important differences that affect our analysis both these doctrines have the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 but the reach of these two doctrines is not the same res_judicata res_judicata latin for a thing adjudicated or claim pre- clusion is an affirmative defense developed by the courts to res_judicata is not a jurisdictional defense but rather is an affirmative defense see rule that may therefore be waived see 599_f3d_591 7th cir 266_f3d_705 7th cir thus notwithstanding a prior deficiency case a continued verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila united_states tax_court reports bar repetitious suits on the same cause of action and this doctrine is applicable to tax litigation as the supreme court explained w hen a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non-liability relating to a particular tax_year is litigated a judg- ment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year 333_us_591 quoting crom- well v cnty of sac 94_us_351 emphasis added that is each tax_year is a separate cause of action and res_judicata makes truly final a final judgment on that cause of action where the cause of action of a taxpayer’s liability in a given tax_year has been litigated as mr koprowski’s tax_liability for was litigated in the deficiency case docket no 1185-09s the parties may thereafter be barred from re- litigating that liability-whether by reference either to a matter which was offered in that prior suit such as the adjustments on the notice_of_deficiency or to a matter which might have been offered in the prior suit-unless there is an exception that prevents the application of the doctrine_of res_judicata collateral_estoppel collateral_estoppel or issue preclusion prevents the relitigation of an issue that has been previously litigated between the parties in one controversy but that recurs in other litigation between them in different controversies simply stated the difference between the two doctrines is this sec_6015 claim may be litigated where t he parties previously agreed that any request by petitioner for relief from joint_and_several_liability under sec_6015 would not be determined in the deficiency case greer v commissioner tcmemo_2009_20 slip op pincite aff ’d 595_f3d_338 6th cir however neither in the hearings in docket no 1185-09s nor in the stipulated decision document that the parties submitted in that case did the commissioner waive any res_judicata defense against mr koprowski’s sec_6015 claim verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila koprowski v commissioner under res_judicata a final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action under collateral_estoppel once a court has decided an issue of fact or law necessary to its judgment that decision may preclude relitigation of the issue in a suit on a different cause of action 449_us_90 collateral_estoppel thus precludes relitigation not only in connection with the cause of action previously litigated but even in connection with different claims or causes of action because collateral_estoppel has this broader reach the courts have perceived that its rigid application might have unjust results the supreme court has observed that it might be- unfair to apply offensive estoppel where the second action affords the defendant procedural opportunities unavailable in the first action that could readily cause a different resultdollar_figure 15if for example the defendant in the first action was forced to defend in an inconvenient forum and therefore was unable to engage in full dis- covery or call witnesses application of offensive collateral_estoppel may be unwarranted indeed differences in available procedures may sometimes justify not allowing a prior judgment to have estoppel effect in a subse- quent action even between the same parties or where defensive estoppel is asserted against a plaintiff who has litigated and lost 439_us_322 consequently there are limits to the application of collat- eral estoppel unlike res_judicata which binds the parties as to any matter that might have been offered whether or not that matter was actually litigated collateral_estoppel applies only to issues that were actually litigated in the first suit the rule_of collateral_estoppel provides that w hen an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the the potential unfairness of collaterally estopping relitigation of an issue may be aggravated where collateral_estoppel is used offensively -ie where a plaintiff is seeking to estop a de- fendant from relitigating the issues which the defendant previously litigated and lost against another plaintiff parklane hosiery u s pincite-and may be particularly acute where an issue has a small-dollar consequence in the first case and has a large-dollar consequence in the subsequent case if a defendant in the first action is sued for small or nominal damages he may have little incentive to defend vigorously particularly if future suits are not foreseeable id pincite see also 961_f2d_245 d c cir an ex- ample of such unfairness would be when the losing party clearly lacked any incentive to litigate the point in the first trial but the stakes of the second trial are of a vastly greater magnitude 711_f2d_267 d c cir issue p reclusion is some- times unfair if the party to be bound lacked an incentive to litigate in the first trial especially in comparison to the stakes of the second trial these concerns are not implicated where the same cause of action is at issue in both trials and the stakes of the second trial are by defini- tion not greater than but identical to the stakes of the first verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila united_states tax_court reports judgment the determination is conclusive in a subsequent action between the parties whether on the same or a dif- ferent claim restatement judgment sec_2d sec_27 emphasis added see also 440_us_147 some even hold that for purposes of collateral_estoppel the availability of judicial review is a crucial factor in determining preclusive effect 175_f3d_692 9th cir a small_tax_case under sec_7463 involves a small amount is resolved under less formal procedures and receives no appellate review for these reasons the question whether a decision in a small_tax_case gives rise to collateral_estoppel or issue preclusion is controversial cf 131_tc_215 holmes j concurring discussing the collateral_estoppel effect of small tax cases but in this case we do not face the question whether collateral_estoppel arises from a decision in a small_tax_case we resolve only the application of res_judicata ii res_judicata arising from docket no 1185-09s mr koprowski’s income_tax_liability for the year for which he now seeks relief from joint liability has already been decided in the deficiency case and the doctrine_of res_judicata requires us to follow that prior decision under the supreme court’s explication of res_judicata in commissioner v sunnen u s pincite four conditions must be met to preclude relitigation of a claim the parties in each action must be identical or at least be in privity a court of competent jurisdiction must have rendered the first judg- ment the prior action must have resulted in a final judg- ment on the merits and the same cause of action or claim must be involved in both suits see 10_f3d_305 5th cir once these conditions are met each party is prohibited from raising any claim or defense that was or could have been raised as part of the litigation over the cause of action in the prior case id those four conditions are met here in the deficiency case mr koprowski was a petitioner and the commissioner of internal revenue was the respondent in this case mr koprowski is again the peti- verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila koprowski v commissioner tioner and the commissioner is again the respondent thus the parties are identical in the deficiency case the koprowskis filed their defi- ciency suit in the only court authorized under sec_6213 to hear such suits-ie this court clearly we had jurisdic- tion in that prior case the deficiency case concluded with the entry of a deci- sion by the court on date pursuant to the stipulation of the parties our decision was a final judgment on the merits of the koprowskis’ joint_and_several_liability finally in the present case mr koprowski seeks innocent spouse relief from the very liability-ie the joint income_tax liability-as to which this court in the defi- ciency case determined that he was jointly and severally liable the claims are thus identical since the four conditions for claim preclusion are present relitigation of mr koprowski’s claim is barred by res judi- cata unless he can invoke some exception to its application iii arguments against the application of res_judicata a res_judicata arising from a small_tax_case mr koprowski asserts that the deficiency case was a small case that proceeded under sec_7463 and it appears he may be arguing that res_judicata does not arise from such a case if this is his argument then we must reject it to assert that res_judicata does not attach to the decision of a small_tax_case under sec_7463 is to assert that con- gress created in that statute a regime exempt from res judi- cata this assertion however effectively overlooks sec_7463 which explicitly provides sec_7463 finality of decisions -a decision entered in any case in which the proceedings are conducted under this section shall not be reviewed in any other court and shall not be treated as a precedent for any other case if mr koprowski’s denial of res_judicata is prompted by the provision of sec_7463 that a small_tax_case decision shall not be treated as precedent then that position is answered by observing i that res_judicata is a bar to litigation not a precedent that dictates its outcome and ii that before denying precedent status to small_tax_case decisions subsection b first gives those decisions finality by providing that no other court can review them thus in ginalski v commissioner tcmemo_2004_104 we rejected in dictum the argument that the limitation on citing summary opinions as precedence deprives them of the effect of res judi- continued verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila united_states tax_court reports this subsection assures the f inality of a small_tax_case decision by exempting it from appellate review it would flatly contradict the evident congressional purpose to hold that the denial of appellate review deprives the decision of finality if res_judicata did not apply to decisions in small tax cases because of a principle that such cases by their nature should not bar future litigation then this principle would be subject_to anomalies sec_6512 bars a taxpayer from filing a refund_suit for a tax_year for which he has previously filed a timely tax_court petition on the other hand sec_6215 bars the government from filing suit to collect any part of a deficiency determined by the irs that the tax_court has disallowed these provisions equivalent to res_judicata grant preclusive effect to tax_court litigation without distin- guishing between regular cases and small tax cases in light of these provisions it would be incoherent to find that sec_7463 implicitly exempts small tax cases from the effect of res_judicata the court of claims explicitly held that attempted relitiga- tion after a decision in a small_tax_case in the tax_court under sec_7463 is barred under the doctrine_of res judi- cata vaitkus v united_states ct_cl the text of sec_7463 permits no other result we there- fore hold that the doctrine_of res_judicata does bar relitiga- tion after a decision in a small_tax_case under sec_7463 b sec_6015 mr koprowski further resists the application of res judi- cata on the grounds that his entitlement to innocent spouse relief was not raised in previous litigation nor adjudicated on its merits in the previous case mr koprowski is wrong in asserting that the defense was not raised since in the deficiency case he did assert an innocent spouse defense in cata the heading of sec_7463 b - finality of decisions -helps to illuminate its meaning and purpose see 523_us_224 ‘the title of a stat- ute and the heading of a section’ are ‘tools available for the resolution of a doubt’ about the meaning of a statute quoting trainmen v baltimore ohio r co 331_us_519 635_f3d_883 7th cir ‘while a stat- ute’s title does not define its meaning it is relevant’ quoting 274_f3d_1154 7th cir cf sec_7806 descriptive matter relating to the contents of the internal_revenue_code shall not be given any legal effect verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila koprowski v commissioner his opposition to the irs’s motion for summary_judgment as we quote above however in a sense he is correct in asserting that the issue was not adjudicated since the parties withdrew their cross-motions for summary judg- ment and the koprowskis conceded the case in full so that the court entered decision without addressing sec_6015 or any other issue in circumstances outside sec_6015 this would be beside the point since res_judicata bars not just issues that were actually raised but rather issues that were or could have been raised in that action allen u s pincite emphasis added thus in other circumstances we would not inquire to learn the extent to which the particular issue had actually been raised and adjudicated res_judicata would apply in any event however under sec_6015 an innocent spouse claimant can sometimes overcome res_judicata if the claim- ant can meet two conditions sec_6015 provides res_judicata -in the case of any election under subsection b or c or of any request for equitable relief under subsection f if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualifica- tion of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding emphasis added under this statute to escape the effect of res_judicata from prior litigation the requesting spouse must show that his innocent spouse claim was not an issue in the prior pro- ceeding and that he did not participate meaningfully in the prior proceeding mr koprowski meets neither of those conditions first his innocent spouse claim was explicitly put at issue in the prior proceeding by the koprowskis’ objection and cross-motion quoted above for this reason alone sec_6015 does not apply to relieve mr koprowski from the conclusive effect of the prior suit second even if mr koprowski had not explicitly raised an innocent spouse claim in the deficiency case to overcome res_judicata in the present case he would also have to show that he did not meaningfully participate in the deficiency case and to make such a showing he would have to overcome the verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila united_states tax_court reports contrary indications in our records mr koprowski signed the petition in the deficiency case-and all other papers that the petitioners filed with the court the innocent spouse claim which was to his benefit and was to the detriment of mrs koprowski was asserted in their opposition to the irs’s motion for summary_judgment when they appeared in per- son before the court mrs koprowski was all but silent and it was mr koprowski who spoke for the two of them the record thus indicates that he did meaningfully participate in the deficiency case and he does not allege that he did not he therefore fails for this additional reason to satisfy sec_6015 and he is not relieved from the operation of res_judicata in this instance because res_judicata does bar mr koprowski’s relitigation of the income_tax_liability that he already litigated in the deficiency case we will grant the irs’s motion for sum- mary judgment and will affirm the irs’s determination not to grant mr koprowski relief from that liability to reflect the foregoing an appropriate order and decision will be entered reviewed by the court colvin cohen halpern foley vasquez gale thornton goeke wherry kroupa holmes and morri- son jj agree with this opinion of the court marvel and paris jj concur in the result only holmes j concurring i agree with the rest of the court that a final_decision in an s_case precludes any claim in a later case that could have been raised subject_to the statu- tory exception of sec_6015 i write separately only to note that the same result will certainly follow when the court finally addresses the question of whether decisions in s cases collaterally estop losing parties from relitigating the same issues in later cases see 131_tc_215 holmes j concurring the supreme court has reminded us that we should not carve out an approach to administrative review good for tax law only mayo found for med educ research v united verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila koprowski v commissioner states u s ll ll 131_sct_704 the same goes for the federal common_law of judgments the preclusive effect of a federal-court judgment is determined by federal common_law 553_us_880 it is not our job to try to figure out whether pre- clusion is a good policy or a bad one and in what cir- cumstances we think it best applies a fundamental precept of common-law adjudication embodied in the related doc- trines of collateral_estoppel and res_judicata is that a ‘right question or fact distinctly put in issue and directly deter- mined by a court of competent jurisdiction cannot be disputed in a subsequent suit between the same parties or their privies ’ 440_us_147 quoting s pac r r co v united_states 168_us_1 f verdate 0ct jun jkt po frm fmt sfmt v files koprow sheila
